     Case 3:16-cr-00136-WKW-SRW Document 66 Filed 03/16/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
       v.                                  ) CASE NO. 3:16-CR-136-WKW
                                           )             [WO]
ROBERT M. RITCHEA                          )

                                      ORDER

      Before the court is Defendant Robert M. Ritchea’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on grounds that his

sentence is “unjust and excessive.” (Doc. # 63, at 5 (emphasis omitted).) After

careful consideration, and for the reasons articulated by the Government (Doc. # 65),

the court finds that the motion is due to be denied.

      First, Mr. Ritchea has not shown “extraordinary and compelling reasons”

warranting his early release from prison. § 3582(c)(1)(A). Second, he has failed to

demonstrate that he “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. Third, the

balancing of the § 3553(a) factors does not favor release.

      Accordingly, it is ORDERED that Mr. Ritchea’s pro se motion for

compassionate release (Doc. # 63) is DENIED.

      DONE this 16th day of March, 2021.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE
